In my opinion, the decree of the lower court should be so modified as to permit peaceful picketing by appellant union. The right of workers to organize, to strike, and to picket peacefully in order to obtain higher wages or better working conditions is basic and is protected by constitutional guarantees. The power of a state to forbid peaceful picketing was expressly denied by the Supreme Court of the United States in two comparatively recent cases. See Carlson v. People of the State of California, 310 U.S. 106, 84 L. Ed. 1104,60 S. Ct. 746; and Thornhill v. State of Alabama, 310 U.S. 88,84 L. Ed. 1093, 60 S. Ct. 736. In these cases our *Page 361 
highest court held that this right of peaceful picketing was protected by the federal constitution.
We recognized and sanctioned this right in our opinion in the case of Riggs v. Tucker Duck  Rubber Company, 196 Ark. 571, 119 S.W.2d 507, where we said: "The right of laborers to organize for the purpose of collective bargaining, or to improve the conditions under which they work, is unquestioned; and so also is their right to go on strike if these demands are not met, and, as a means of enforcing their demands, they have the right, among others, to peaceably picket."
In that case this court refused to modify the injunction of the lower court against all picketing, but gave as a reason for doing so that the lower court was not requested to modify the injunction so as to prohibit only picketing conducted in an unlawful manner.
In the case at bar appellants did just what this court said was not done in the Riggs case, supra. The record shows that appellants filed in the lower court a motion tasking for such a modification of the injunction as would permit peaceful picketing, and that the lower court denied this motion.
"In general, any injunction granted in an action involving a labor dispute should not be so broad as to include peaceful persuasion or peaceful picketing where such picketing is regarded as legal, unless such acts are being done in furtherance of a strike or combination for an unlawful purpose." 31 Am.Jur. 998.
While the evidence showed that one fist fight (in which neither participant was a member of appellant union) occurred, and that on several occasions opprobrious language was used during the picketing, no such state of continued violence as would show concert of unlawful action on the part of the strikers or as would negative the possibility of peaceful picketing was proved. While an injunction may properly be granted against picketing where wrongful acts on the part of the strikers are "not episodic and isolated but of the very texture and *Page 362 
process" of the picketing (Milk Wagon Drivers Union of Chicago v. Meadowmoor Dairies, Inc., 312 U.S. 287,85 L. Ed. 836, 61 S. Ct. 552, 132 A.L.R. 1200), the right to picket should not be taken away from appellants because of isolated incidents — especially when it was not proved that the striking waitresses were in any respect responsible for the lone act of violence shown. Cafeteria Union v. Angelos, 320 U.S. 293, 64 S. Ct. 126, 88 L. Ed. 58.
I am authorized to state that Mr. Justice MILLWEE concurs in the views above expressed.